DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
It is noted that the instant specification fails to define “pleats” (claim 9) and seems to use the term “cuffs” (claim 14) to represent said feature. For the purpose of examination, both terms are considered to mean a fold in the material as both claims appear to be representing identical structure using similar terms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
O’Brien et al. (US 20150094678 A1).
Regarding claim 1, O’Brien teaches a disposable absorbent article (Fig. 1) having a longitudinal centerline (L) and a lateral centerline (B) generally perpendicular to the longitudinal centerline (Fig. 1), first (126) and second side edges (127) and first (102) and second end edges (104) disposed at a first end and a second end of the absorbent article, respectively (Fig. 1), the absorbent article further comprising: 
a topsheet (108); 
a backsheet (130); 
an absorbent system (at least 128) disposed between the topsheet and the backsheet; and 
a visual signal (at least 110A and 110B) visible from a wearer-facing surface of the disposable absorbent article [0071]. O’Brien further teaches the visual signal may extend beyond edge (126) which corresponds in length to the first side edge [0071], as well as extending along edges (102) and (104). As (102) and  (104) represent the length of the device, the difference in lengths would be 0mm. O’Brien is therefore considered to teach “wherein a difference between a length of the disposable absorbent article and a length of the visual signal is less than 35 mm.  The method of measurement does not impact any difference on the value  determined by  any method including the one as claimed. 

Regarding claim 2, O’Brien teaches the absorbent system of claim 1.
O’Brien further teaches at least one of the layers (126) of the absorbent system is comprised by at least one of the first end edge (102) or the second end edge (104) (Fig. 1 and 2).

Regarding claims 3 and 4, O’Brien teaches the absorbent system of claim 1.
O’Brien further teaches the absorbent system comprises a secondary topsheet (120) and an absorbent core (128), the secondary topsheet being comprised by at least one of the first end edge and/or the second end edge, as it is along (126 and 127).

Regarding claims 5 and 6, O’Brien teaches the absorbent system of claim 1.
O’Brien further teaches the visual signal (at least 110A and 110B) may extend the full length of the device [0071], said device having a length of about 150 mm to about 300 mm [0128] and is therefore considered to teach the visual signal has a length of between about 140 mm to about 230 mm as well as the absorbent article has an overall length of between 160 mm to about 260 mm.

Regarding claim 7, O’Brien teaches the absorbent system of claim 1.
O’Brien further teaches the visual signal (at least 110A and 110B) may extend the full length of the device [0071], said device having a length of about 150 mm to about 300 mm [0128]. As 100% of the length is greater than 84%, O’Brien is considered to teach the visual signal length is at least about 84 percent of the absorbent article length.

Regarding claim 8, O’Brien teaches the absorbent system of claim 4.
O’Brien further teaches the visual signal (at least 110A and 110B) may extend the full length of the device [0071], said device having a length of about 150 mm to about 300 mm [0128]. As 100% of the length is greater than 84%, O’Brien is considered to teach the visual signal length is at least about 84 percent of the absorbent article length.

Regarding claim 9, O’Brien teaches the absorbent system of claim 8.
O’Brien further teaches a pair of longitudinal pleats (105A and 105B), at least one of the pleats  being disposed adjacent the first side edge (126) and the other of the pair of longitudinal pleats (105B) being disposed adjacent the second side edge (127) (Fig. 3).

Regarding claim 10, O’Brien teaches the absorbent system of claim 1.
O’Brien further teaches the visual signal (at least 110A and 110B) may extend the full length of the device [0071], said device having a length of about 150 mm to about 300 mm [0128] and is therefore considered to teach the visual signal has a length of between about 220 mm to about 400 mm.

Regarding claim 11, O’Brien teaches the absorbent system of claim 1.
O’Brien further teaches the visual signal (at least 110A and 110B) may extend the full length of the device [0071], said device having a length of about 150 mm to about 300 mm [0128] and is therefore considered to teach the absorbent article has an overall article length of between 230 mm to about 430 mm.

Regarding claim 12, O’Brien teaches the absorbent system of claim 1.
O’Brien further teaches the visual signal (at least 110A and 110B) may extend the full length of the device [0071], said device having a length of about 150 mm to about 300 mm [0128]. As O’Brien teaches the visual signal may or may not extend to the ends of the device [0128], this is considered to satisfy the claim requirement of “the visual signal is between 80 percent to about 98 percent of the length of the absorbent article”, more specifically <100% is considered “about 98 percent”.

Regarding claim 13, O’Brien teaches the absorbent system of claim 1.
The instant specification defines a performance factor as “The performance factor is the difference between the article length and visual signal length (mm) divided by the measured caliper (mm)”.
O’Brien further teaches the visual signal (at least 110A and 110B) may extend the full length of the device [0071]. As O’Brien teaches the visual signal may extend to the ends of the device [0128], the numerator of said equation may be zero and thereby achieving the requirement that the absorbent article exhibits a performance factor of 0.

Regarding claim 14, O’Brien teaches the absorbent system of claim 10.
O’Brien further teaches a pair of longitudinal pleats (105A and 105B), at least one of the pleats  being disposed adjacent the first side edge (126) and the other of the pair of longitudinal pleats (105B) being disposed adjacent the second side edge (127) (Fig. 3).

Regarding claim 15, O’Brien teaches the absorbent system of claim 10.
O’Brien further teaches the visual signal (at least 110A and 110B) is printed on the absorbent system [0098].

Regarding claim 16, O’Brien teaches the absorbent system of claim 1.
O’Brien incorporates Hansson et al. (US 8586820 B2) by reference [0010], wherein an absorbent article is defined as “products that are placed against the skin of the wearer to absorb and contain body exudates, like urine, feces and menstrual fluid” (Col. 3: ll. 16-18). 

Regarding claim 17, O’Brien teaches the absorbent system of claim 9.
O’Brien incorporates Hansson et al. (US 8586820 B2) by reference [0010], wherein an absorbent article is defined as “products that are placed against the skin of the wearer to absorb and contain body exudates, like urine, feces and menstrual fluid” (Col. 3: ll. 16-18). 

Regarding claim 18, O’Brien teaches the absorbent system of claim 14.
O’Brien incorporates Hansson et al. (US 8586820 B2) by reference [0010], wherein an absorbent article is defined as “products that are placed against the skin of the wearer to absorb and contain body exudates, like urine, feces and menstrual fluid” (Col. 3: ll. 16-18). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20090062764 A1 discloses an absorbent article comprising a visual signal spanning the device.
US 20050096612 A1 discloses an absorbent article comprising a visual signal spanning the device.
US 20120157949 A1 discloses an absorbent article comprising a visual signal spanning the device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453. The examiner can normally be reached Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781